Citation Nr: 0826247	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-36 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than December 3, 
2001, for the grant of service connection for lichen simplex 
chronicus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1956 to October 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  

In June 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 


FINDING OF FACT

The first communication from the veteran, evidencing intent 
to seek service connection for residuals of lichen simplex 
chronicus, following the finally adjudicated claim to reopen 
by the RO in a rating decision in July 1998, was received on 
December 3, 2001.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 3, 
2001, for the award of service connection for lichen simplex 
chronicus based on new and material evidence have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.400(q)(2) (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran pre-adjudication, content-
complying VCAA notice on the underlying claim of service 
connection for a skin disability, dated in January 2005.  
Where, as here, service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose of the notice has been fulfilled.  Furthermore, once 
a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision as 
to the effective date does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Dingess, 19 Vet. App. 473.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural and Factual Background 

In decision dated in February 1973, the Board denied service 
connection for a skin disability, variously described as skin 
rash, skin fungus, and nonspecific dermatitis, which was on 
appeal of a rating decision in January 1972, adjudicating the 
veteran's original claim of service connection, which was 
filed on November 3, 1971.  In decisions, dated in February 
1977 and February 1978, the Board denied the applications to 
reopen the claim of service connection for a skin disability, 
which included post-service evidence of a skin disability 
with additional findings of lichenification of the forearms 
and hands and tinea versicolor.  In the absence of clear and 
unmistakable error, the Board decisions are final.  
38 U.S.C.A. §§ 7104, 7111.   

In a letter to the Board, dated on August 14, 1979, a 
Congressman stated that the veteran had asked for assistance 
in reopening his claim of service for a skin disability.  In 
response, the Board referred the Congressman to the VA 
regional office, where the veteran's file had been sent. 

There is no further correspondence from the veteran until 
July 1995 and again in September 1996 and in July 1998, when 
he applied to reopen the claim of service connection for a 
skin disability, which the RO denied in rating decisions, 
dated in December 1995, in October 1996, and in July 1998, 
respectively.  

After each adverse rating decision, the RO notified the 
veteran of his procedural and appellate rights, but he did 
not appeal any of the rating decisions and by operation of 
law the rating decisions became final based on the evidence 
of record at the time. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

The next correspondence from the veteran, an application to 
reopen the claim of service connection for skin disability, 
was received at the RO on December 3, 2001.  

In a decision in December 2004, on appeal of rating decision 
of April 2002 by the RO, the Board reopened the claim of 
service connection for a skin disability and remanded it for 
further development.  While on appeal, in a rating decision 
in October 2005, the RO granted service connection for lichen 
simplex chronicus and assigned a 10 percent rating, effective 
December 3, 2001, and 30 percent effective August 30, 2002.  

The veteran then appealed the effective date for the grant of 
service connection, which is the matter on appeal. 

In statements received in November 2007, the veteran argued 
that during service his skin disability was not properly 
diagnosed.  

Legal Authority 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such an informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if the formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of the receipt of the informal claim.  38 
C.F.R. § 3.155.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c).  A 
finally adjudicated claim is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original  jurisdiction, the action having become final by 
the expiration of 1 year  after the date of notice of an 
award or disallowance, or by denial on appellate review, 
whichever is the earlier.  38 C.F.R. § 3.160(d). 

A decision of a duly constituted rating agency shall be final 
and binding on all field offices of the Department of 
Veterans Affairs as to conclusions based on the evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C. 5104.  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities. 

Under 38 U.S.C.A. §§ 5108, 7105(c), a rating decision that is 
not appealed is final and may not be reopened unless new and 
material evidence is presented.

The effective date for an award of benefits based upon new 
and material evidence is the date of receipt of the new claim 
or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110; 9138 C.F.R. § 3.400(q)(2).

Analysis

The veteran now seeks an effective date earlier than December 
3, 2001, for the grant of service connection for lichen 
simplex chronicus.  The veteran argues that he is entitled to 
an effective date of November 3, 1971, when he first filed a 
claim of service connection for a skin disability.  

In statement in May 2008, the veteran's representative argues 
that the congressional inquiry received in August 1979 
constituted an informal claim, and the claim remained pending 
since then.



As explained above, the decisions by the Board in February 
1973, in February 1977 and in February 1978, denying the 
original claim of service a skin disability and the 
subsequent applications to reopen are final in the absence of 
clear and unmistakable. 38 U.S.C.A. §§ 7104, 7111.  While the 
veteran has argued that his skin condition was misdiagnosed 
in service, a change in diagnosis, even one that "corrects" 
an earlier one does not constitute clear and unmistakable 
error.  38 C.F.R. § 20.1403(d).  Moreover, a claim of clear 
and unmistakable error in a prior Board decision must be made 
in a motion and filed at the Board, which has not been done.  
38 C.F.R. § 20.1404.  

As for the original claim of service connection for a skin 
disability filed on November 3, 1971, the claim was finally 
adjudicated by the Board's decision in February 1973 under 
38 C.F.R. § 3.160(d).  

As there is no pending claim of service connection for a skin 
disability based on the veteran's original claim of service 
connection filed in November 1971, the determination of the 
effective date is governed by the date of receipt of the new 
claim or the date entitlement arose, whichever is later, 
based upon new and material evidence.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(q)(2). 

The veteran's representative argues that the congressional 
inquiry received in August 1979 constituted an informal claim 
to reopen, and the claim remained pending since then 1979. 

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c).  

In a letter to the Board, dated in August 1979, a Congressman 
stated that the veteran had asked for assistance in reopening 
his claim of service connection for a skin disability.  In 
response, the Board referred the Congressman to the VA 
regional office, where the veteran's file had been sent.  



Under 38 C.F.R. § 3.155, the communication by the Congressman 
was evidence of the veteran's intent to apply reopen the 
claim of service connection for a skin disability as it 
identified the benefit sought, constituting an informal 
claim.  

The informal claim was pending until July 1995, when the 
veteran applied to reopen the claim of service connection for 
a skin disability, which the RO denied in rating decision, 
dated in December 1995.  After the RO notified the veteran of 
his procedural and appellate rights, he did not appeal the 
rating decision of December 1995 and by operation of law the 
rating decision became final based on the evidence of record 
at the time. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The subsequent final adjudication of the claim to reopen in 
the rating decision of December 1995 by the RO, which was 
identical to the pending claim of August 1979 that had not 
been finally adjudicated, terminated the pending status of 
the earlier claim of August 1979.  Williams v. Peake, 521 
F.3d 1348 (Fed. Cir.2008) (Subsequent final adjudication of a 
claim for compensation for service connection, which was 
identical to a pending claim that had not been finally 
adjudicated, terminates the pending status of the earlier 
claim). 

Thereafter in rating decisions in October 1996 and in July 
1998, the RO denied the claim to reopen.  And after each 
adverse rating decision, the RO notified the veteran of his 
procedural and appellate rights, but he did not appeal any of 
the rating decisions and by operation of law the rating 
decisions became final based on the evidence of record at the 
time. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

For all of the above reasons, there was no original claim or 
claim to reopen pending  before December 3, 2001, and there 
is no factual or legal basis to assign an effective date 
before December 3, 2001, the date of receipt of the new claim 
based upon new and material evidence.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(q)(2). 






As the preponderance of the evidence is against the claim for 
an effective date earlier than December 3, 2001, for the 
grant of service connection for lichen simplex chronicus, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than December 3, 2001, for the 
grant of service connection for lichen simplex chronicus 
based on new and material evidence is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


